Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks filed 8/12/2022.
Claim 1 , 4, 11, 13, 18, 20 have been added, support is found in cancelled claim 3.
Claims 24-29 have been added support is found in [0011], [0022-0024].
Claims 3, 12 and 19 cancelled.
Claims 1-2, 4-11, 13-18, 20-29 are currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-11, 15-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140139792) in view of Zhang et al. (US 2016/0240896 A1).
As to claims 1, 11 and 18 Kim discloses a rechargeable cell providing to the battery cell a salt component consisting essentially of lithium difluoro(oxalato)borate and lithium tetrafluoroborate [0031] and a solvent component consisting essentially of a first solvent component and a second solvent component [0037], 
wherein the first solvent component is ethylene carbonate, and the second solvent component is dimethyl carbonate or diethyl carbonate [0037].
However, Kim does not disclose the battery as in a lithium metal or anode-free rechargeable battery cell or the first solvent is fluoroethylene carbonate.
Zhang et al. discloses a battery and teaches the battery can have an anode [0027, 0047] or be anode free [0028].  Zhang et al. further teaches the anode free configuration reduces the weight and size of the battery thereby increasing the energy density compared to a conventional rechargeable battery having an anode and a cathode [0052].  Zhang et al. further discloses the exemplary organic solvents can be EC, FEC [0066].    
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use an anode free battery because it reduces the weight and size of the battery thereby increasing the energy density compared to a conventional rechargeable battery.  
Also, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. In this case, FEC and EC are known solvent equivalents in a battery. 

As to claims 4, 13 and 20, Kim further discloses that the second solvent component is diethyl carbonate [0037].

As to claims 6, 7 and 21, Kim disclose the addition of LiDFOB and LiBF4 but does not disclose the molar concentration of LiDFOB or the LiBF4 is between about 0.5M and 2M or LiDFOB 6M and 1M and the molar concentration of LiBF4is between about 0.4M and about 0.6M.
 Zhang further discloses the electrolyte comprises, consists essentially of, or consists of a lithium salt, such as LiFSI, LiAsF6, LiCF3SO3, LiTFSI, LiBOB, LiDFOB, LiClO4, LiBF4, or a mixture thereof [0063].  Zhang further discloses the concentration of lithium salt in the electrolyte is within a range of from 1.1 M to 8 M, such as 2.5-8 M, 3-8 M, or 3-6 M. Desirably, the selected electrolyte can form a stable SEI layer to minimize the side reactions between the electrolyte and in situ formed Li metal which largely reduces the consumption of active materials, solvent and salt during the charge/discharge processes of the batteries.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the concentrations of the lithium salts be between 0.5 to 2M because it can form a stable SEI layer to minimize the side reactions.
As to claims 8 and 15, Kim discloses the battery with a salt combination of LiDFOB and LIB4 as discussed above and incorporated herein. While Kim discloses that the capacity is increase when used combination than when used alone [0032], it is noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the limitation of “wherein the capacity retention of the system is improved by at least 50% compared to a system using only one of lithium difluoro(oxalato)borate and lithium tetrafluoroborate” does not provide any structural limitations.
As to claim 9, Kim discloses the battery with a salt combination of LiDFOB and LIB4 as discussed above and incorporated herein. It is noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the limitation of “wherein the capacity retention of the system is maintained to at least 85% over 50 cycles at a charge rate of C/5 and discharge rate of C/2 at 40°C”.
As to claim 10 and 16, Kim discloses the battery with a salt combination of LiDFOB and LIB4 as discussed above and incorporated herein. It is noted that, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the limitation of “the capacity retention of the system is maintained to at least 80% over 50 cycles at a charge rate of C/5 and discharge rate of C/2 at 20°C under uniaxial stack pressure of about 500 psi”.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140139792) in view of Zhang et al. (US 2016/0240896 A1) as applied to claim 1 and 11 above, and further in view of Rouillard et al. (US 6,087,036).
As to claims 2 and 17, Modified Kim discloses a battery but does not disclose a uniaxial stack pressure in the range of 20 to 500 pounds per square inch is applied to the battery cell.
Rouillard discloses a battery and teaches the maintaining the cell in a compression
(abstract). Rouillard teaches applying a 5-100 psi (col. 15 lines 35-37) to maintain a continuous state of compression (Col. 15 lines 35-28) and further teaches by maintaining a state of compression increases the performance and service life of the cell (col. 14 lines 56-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the cell of modified Kim under pressure of 5-100 psi because this Rouillard teaches this increases the performance and service life of the cell.

Claims 5, 14, 22 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140139792) in view of Zhang et al. (US 2016/0240896 A1)  as applied to claims 4 and 13 above, and further in view of Ohashi et al. (US 2011/0091768 A1).
As to claims 5, 14, 22, 24-27 Modified Kim discloses the electrolyte as discussed above in claims 4 and 13 above but does not state the ratio of fluoroethylene carbonate to diethyl carbonate or dimethyl carbonate is between about 0.5:3 to about 3:0.5 by volume or first component to second component to about 1: 1 to about 1:2.
Ohashi et al. discloses an electrolytic solution for a secondary battery and teaches the electrolytic solution having a cyclic carbonate and a chain carbonate are used in combination as the non-aqueous solvent, the proportion of the chain carbonate in the non-aqueous solvent of the non-aqueous electrolytic solution is between 20-95 %volume and the cyclic carbonate in the amount 5-70 % by volume [0553] which encompasses the claimed range of 0.5:3 and 3:0.5 of FEC:DEC (or DMC) (FEC-cyclic : DEC(or DMC)-chain). Ohashi et al further teaches that an excessively low proportion of the chain carbonate can cause an increase in the viscosity of the non-aqueous electrolytic solution of the present invention and an excessively high proportion of the chain carbonate can cause a reduction in the degree of dissociation of a lithium salt serving as an electrolyte, thereby reducing the electrical conductivity of the no aqueous electrolytic solution of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the FEC:DEC ratio fall within the claimed range because Ohasi teaches this allows for an electrolyte to have a lower viscosity and will allow electrical conductivity in the battery.
As to claim 23, 28-29, Kim disclose the addition of LiDFOB and LiBF4 but does not disclose the molar concentration of LiDFOB 0.6M and 1M and the molar concentration of LiBF4is between about 0.4M and about 0.6M.
 Zhang further discloses the electrolyte comprises, consists essentially of, or consists of a lithium salt, such as LiFSI, LiAsF6, LiCF3SO3, LiTFSI, LiBOB, LiDFOB, LiClO4, LiBF4, or a mixture thereof [0063].  Zhang further discloses the concentration of lithium salt in the electrolyte is within a range of from 1.1 M to 8 M, such as 2.5-8 M, 3-8 M, or 3-6 M. Desirably, the selected electrolyte can form a stable SEI layer to minimize the side reactions between the electrolyte and in situ formed Li metal which largely reduces the consumption of active materials, solvent and salt during the charge/discharge processes of the batteries.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the concentrations of the lithium salts be between 0.5 to 2M because it can form a stable SEI layer to minimize the side reactions.
Modified Kim discloses the first and second solvent but is silent to the ratio of the first solvent component to the second solvent component is between about 1:1 to about 1:2.
Ohashi et al. discloses an electrolytic solution for a secondary battery and teaches the electrolytic solution having a cyclic carbonate and a chain carbonate are used in combination as the non-aqueous solvent, the proportion of the chain carbonate in the non-aqueous solvent of the non-aqueous electrolytic solution is between 20-95 %volume and the cyclic carbonate in the amount 5-70 % by volume [0553] which encompasses the claimed range of 0.5:3 and 3:0.5 of FEC:DEC or DMC (FEC-cyclic : DEC or DMC-chain). Ohashi et al further teaches that an excessively low proportion of the chain carbonate can cause an increase in the viscosity of the non-aqueous electrolytic solution of the present invention and an excessively high proportion of the chain carbonate can cause a reduction in the degree of dissociation of a lithium salt serving as an electrolyte, thereby reducing the electrical conductivity of the no aqueous electrolytic solution of the present invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the FEC:DEC ratio fall within the claimed range because Ohasi teaches this allows for an electrolyte to have a lower viscosity and will allow electrical conductivity in the battery.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 5 that Kim does not disclose FEC,
The rejection of claim 18 has been amended in light of the amendment to claim 18.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 6), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Zhang et al. explicitly teaches the anode free configuration reduces the weight and size of the battery thereby increasing the energy density compared to a conventional rechargeable battery having an anode and a cathode [0052].  Zhang et al. further discloses the exemplary organic solvents can be EC, FEC [0066].    
Applicant argues (page 7) that Kim generally discloses :
“for example, ethers, esters, amides, linear carbonates, cyclic carbonates, etc.”.  with a laundry list of compounds but does not disclose FEC nor do the examples disclose the claimed electrolytic solvents and Zhang does not give examples of FEC
	Mere fact that reference suggests multitude of possible combinations does not in and of itself make any one of those combinations less obvious that specific embodiment is not taught as preferred makes it no less obvious Merck v. Biocraft, 10 USPQ2d 1843 (Fed. Cir. 1989).
Applicant argues that there are unexpected results given in the figures (page 8).
This argument is not found persuasive because the examples are not commensurate in scope with at least the claims. See MPEP 716.02d.  For example, none of the independent claims cite the specific data points.
Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In this case the range is from 0.4M to 0.6M but the data is only provided for 0.6M LiDFOB and LIBF4.
Applicant argues that the combination of the salts is better or a single salt.  However, this is not found persuasive because LiDFOB at 1.2M has a higher discharge capacity than the combination at higher cycle numbers.  A difference in results does not necessary mean there is an unexpected result, as can be seen in figure 3 where 1.2M LiDFOB has a higher discharge capacity than the 0.6 LiDFOB and LIBF4.  "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.  A statement without an explanation, is not enough to show unexpected results and doesn’t meet the burden as set forth in MPEP 716.02b.

It is also noted that claim 22 was addressed in the rejection in office action of 5/12/2022. It was mistakenly written as 21.  (see page 7, continuing onto page 8) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota et al. (US 2008/0063946 A1)- the combinations of solvents were disclosed of FEC with DMC, DEC with a lithium metal anode and listed claimed salts.
Xu (US 2012/0276445 A1) generally discusses the mixture of LiBF4 and salt of LiDFOB with claimed solvents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727